                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    IDS PROPERTY CASUALTY INSURANCE                    CASE NO. C18-1161-JCC
      COMPANY,
10                                                       MINUTE ORDER
11                          Plaintiff,
             v.
12
      DIMITRI IVANOV, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion to dismiss or strike counter-
18
     Plaintiffs’ counterclaims (Dkt. No. 10). Having thoroughly considered the briefing and relevant
19
     record, the Court DENIES the motion.
20
            DATED this 26th day of November 2018.
21
                                                           William M. McCool
22
                                                           Clerk of Court
23
                                                           s/Tomas Hernandez
24                                                         Deputy Clerk

25

26


     MINUTE ORDER
     C18-1161-JCC
     PAGE - 1
